Exhibit 99.1 FINANCIAL STATEMENTS DHT Holdings, Inc. Index to Unaudited Condensed Consolidated Financial Statements Page Condensed Consolidated Statement of Financial Position as of September 30, 2013 and December 31, 2012 F-2 Condensed Consolidated Income Statement for the three months ended September 30, 2013 and September 30, 2012 and the nine months ended September 30, 2013 and September 30, 2012 F-3 Condensed Consolidated Statement of Cash Flows for the three months ended September 30, 2013 and September 30, 2012 and the nine months ended September 30, 2013 and September 30, 2012 F-5 Summary Consolidated Statement of Changes in Shareholders’ Equity for the nine months ended September 30, 2013 and September 30, 2012 F-7 Notes to Condensed Consolidated Financial Statements F-9 F-1 DHT HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENT OF FINANCIAL POSITION (UNAUDITED) ($ in thousands except per share amounts) ASSETS Note Sept. 30, 2013 December 31, 2012 Current assets Cash and cash equivalents $ Accounts receivable 8 Prepaid expenses 68 Bunkers Total current assets Non-current assets Vessels 5 Other property, plant and equipment Total non-current assets Total assets LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses Derivative financial instruments 4 – Current portion long term debt 4 – Deferred income 10 – Deferred Shipping Revenues Total current liabilities Non-current liabilities Long term debt 4 Total non-current liabilities Total liabilities Stockholders’ equity Stock 95 Additional paid-in capital Retained earnings/(deficit) ) ) Reserves – Total stockholders equity Total liabilities and stockholders’ equity The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-2 DHT HOLDINGS, INC. CONDENSED CONSOLIDATED INCOME STATEMENT (UNAUDITED) ($ in thousands except per share amounts) Q3 2013 Q3 2012 9 months 2013 9 months 2012 Note Jul. 1-Sept. 30, 2013 Jul. 1-Sept. 30, 2012 Jan. 1-Sept. 30, 2013 Jan. 1-Sept. 30, 2012 Shipping revenues $ $ Operating expenses Voyage expenses ) Vessel operating expenses ) Charter hire expense – ) – ) Depreciation and amortization 5 ) Impairment charge 5 – ) – ) Profit /( loss), sale of vessel – – ) ) General and administrative expense ) Total operating expenses $ ) ) $ ) ) Operating income $ ) ) $ ) ) Interest income 15 Interest expense ) Fair value gain/(loss) on derivative financial instruments 4 – - Other Financial income/(expenses) 15 98 ) 8 Profit/(loss) before tax $ ) ) $ ) ) Income tax expense 50 ) ) ) Net income/(loss) after tax $ ) ) $ ) ) Attributable to the owners of parent $ ) ) $ ) ) (Adjusted)* (Adjusted)* Basic net income/(loss) per share ) Diluted net income/(loss) per share ) Weighted average number of shares (basic) Weighted average number of shares (diluted) *To adjust for the 12-for-1 reverse stock split that became effective as of the close of trading on July 16, 2012. F-3 CONDENSED CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME Profit for the period $ ) ) $ ) ) Other comprehensive income: Reclassification adjustment from previous cash flow hedges 80 Total comprehensive income for the period $ ) ) $ ) ) Attributable to the owners of parent $ ) ) $ ) ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-4 DHT HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOW (UNAUDITED) ($ in thousands) Q3 2013 Q3 2012 9 months 2013 9 months 2012 Note Jul. 1 - Sept. 30, 2013 Jul. 1 - Sept. 30, Jan. 1-Sept. 30, 2013 Jan. 1-Sept. 30, 2012 Cash Flows from Operating Activities: Net income / ( loss) Items included in net income not affecting cash flows: Depreciation and amortization 5 Impairment charge 5 – – (Profit) / loss, sale of vessel 5 – – Fair value gain/(loss) on derivative financial instruments – ) ) ) Compensation related to options and restricted stock Changes in operating assets and liabilities: Accounts receivable ) ) ) Prepaid expenses Other long term receivables – – – 54 Accounts payable and accrued expenses ) ) Deferred income – – Prepaid charter hire ) ) Other non-current liabilities – ) – ) Bunkers ) ) Net cash provided by operating activities Cash Flows from Investing Activities: Investment in vessels ) Sale of vessels – – Investment in property, plant and equipment (1 ) ) 25 ) Net cash used in investing activities ) ) Cash Flows from Financing Activities Issuance of stock – ) – Cash dividends paid 7 ) Repayment of long-term debt 4 – ) ) ) Net cash provided by/(used) in financing activities ) ) ) Net increase/(decrease) in cash and cash equivalents ) F-5 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Specification of items included in operating activities: Interest paid Interest received The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-6 DHT HOLDINGS, INC. SUMMARY CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (UNAUDITED) ($ in thousands except shares) Common Stock Series A Participating Preferred Stock Paid-in Additional Capital Paid-in Additional Capital Retained Equity Settled Employee Benefit Cash Flow Total Note Shares Amount Shares Amount Earnings Reserves Hedges equity Balance at January 1, 2012 $ 54 $ Net income/(loss) after tax ) Other comprehensive income Total comprehensive income ) Cash dividends declared and paid 7 ) Issue of stock 6 32 4 Compensation related to options and restricted stock 0 Balance at Sept. 30, 2012 $ 86 $ $ 4 $ $ – $ $ F-7 Common Stock Series A Participating Preferred Stock Paid-in Additional Capital Paid-in Additional Capital Retained Equity Settled Employee Benefit Cash Flow Total Note Shares Amount Shares Amount Earnings Reserves Hedges equity Balance at January 1, 2013 $ 91 $ $ 4 $ ) $ $ $ Net income/(loss) after tax ) ) Total comprehensive income ) – ) Cash dividends declared and paid 7 ) ) Issue of stock – Exchange of Series A Participating Preferred Stock 63 Compensation related to options and restricted stock 1 – Balance at Sept. 30, 2013 $ $ – $ – $ 0 ) $ $ – $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-8 Notes to the Condensed Consolidated Financial Statements for the Period Ended September 30, 2013 Note 1 – General information DHT Holdings, Inc. (“DHT” or the “Company”) is a company incorporated under the laws of the Marshall Islands whose shares are listed on the New York Stock Exchange. The Company’s principal executive office is located at Clarendon House, 2 Church Street, Hamilton HM 11, Bermuda. The Company’s principal activity is the ownership and operation of a fleet of crude oil carriers. The financial statements were approved by the Company’s Board of Directors (the “Board”) on December 19, 2013 and authorized for issue on December 19, 2013. Note 2 – General accounting principles The condensed consolidated interim financial statements do not include all information and disclosure required in the annual financial statements and should be read in conjunction with DHT’s audited consolidated financial statements included in its Annual Report on Form 20-F for 2012. Our interim results are not necessarily indicative of our results for the entire year or for any future periods. The condensed financial statements have been prepared in accordance with IAS 34 “Interim Financial Reporting” as issued by the International Accounting Standards Board (“IFRS”). The condensed financial statements have been prepared on a historical cost basis, except for derivative financial instruments that have been measured at fair value. The accounting policies that have been followed in these condensed financial statements are the same as presented in the 2012 audited consolidated financial statements, except for the following new accounting principle. Deferred Income The initial payment received in connection with the sale of the claim against Overseas Shipholding Group, Inc. (“OSG”) to Citigroup is recognized as deferred income subject to the final allowance of the claim by the U.S. Bankruptcy Court. These interim financial statements have been prepared on a going concern basis. Changes in accounting policy and disclosure New and amended standards, and interpretations mandatory for the first time for the financial year beginning January 1, 2013 but not currently relevant to DHT (although they may affect the accounting for future transactions and events). The adoption did not have any effect on the financial statements: ● Amended IAS 1; “Presentation of items of Other Comprehensive Income”. The amendments to IAS 1 change the grouping of items presented in OCI. Items that could be reclassified (or “recycled”) to profit or loss at a future point in time (for example, upon derecognition or settlement) would be presented separately from items that will never be reclassified. The amendment becomes effective for annual periods beginning on or after July 1, 2012. ● IAS 19 (revised 2011); “Employee Benefits”. The amendments to IAS 19 Employee Benefits, proposes major changes to the accounting for employee benefits, including the removal of the option for deferred recognition of changes in pension plan assets and liabilities (known as the “corridor approach”). The result is greater balance sheet volatility for the Company since the corridor approach has been used. In addition, these amendments will limit the changes in the net pension asset (liability) recognized in profit or loss to net interest income (expense) and service costs. Expected returns on plan assets will be replaced by a credit to income based on the corporate bond yield rate. The amendment becomes effective for annual periods beginning on or after January 1, 2013. F-9 ● IFRS 13; “Fair Value Measurement”. IFRS 13 establishes a single source of guidance under IFRS for all fair value measurements. IFRS 13 does not change when an entity is required to use fair value, but rather provides guidance on how to measure fair value under IFRS when fair value is required or permitted. The standard defines “fair value” in the context of IFRS as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Fair value is not an entity-specific measurement, but rather is focused on market participant assumptions for a particular asset or liability. Therefore, when measuring fair value, an entity considers the characteristics of the asset or liability, if market participants would consider those characteristics when pricing the asset or liability at the measurement date. This standard becomes effective for annual periods beginning on or after January 1, 2013. ● IFRS 10; “Consolidated Financial Statements”. IFRS 10 replaces the portion of IAS 27 Consolidated and Separate Financial Statements that addresses the accounting for consolidated financial statements. It also includes the issues raised in SIC-12 Consolidation — Special Purpose Entities. IFRS 10 establishes a single control model that applies to all entities including special purpose entities. The changes introduced by IFRS 10 will require management to exercise significant judgment to determine which entities are controlled, and therefore, are required to be consolidated by a parent, compared with the requirements that were in IAS 27. This standard becomes effective for annual periods beginning on or after January 1, 2013. ● IFRS 11; “Joint Arrangements”. IFRS 11 replaces IAS 31 Interests in Joint Ventures and SIC-13 Jointly-controlled Entities — Non-monetary Contributions by Venturers. IFRS 11 removes the option to account for jointly controlled entities (JCEs) using proportionate consolidation. Instead, JCEs that meet the definition of a joint venture must be accounted for using the equity method. This standard becomes effective for annual periods beginning on or after January 1, 2013. ● IFRS 12; “Disclosure of Interests in Other Entities”. IFRS 12 includes all of the disclosures that were previously in IAS 27 related to consolidated financial statements, as well as all of the disclosures that were previously included in IAS 31 and IAS 28. These disclosures relate to an entity’s interests in subsidiaries, joint arrangements, associates and structured entities. A number of new disclosures are also required. This standard becomes effective for annual periods beginning on or after January 1, 2013. Note 3 – Segment reporting Since DHT’s business is limited to operating a fleet of crude oil tankers, management has organized the entity as one segment based upon on the service provided. Consequently, the Company has one operating segment as defined in IFRS 8, Operating Segments. Information about major customers: As of September 30, 2013, six of the Company’s eight vessels were on charter, pursuant to time charters to different customers for periods up to one year. One vessel operate in a commercial pool and one vessel operated in the spot market. For the period from January 1, 2013 to September 30, 2013, one customer represented $6.1 million of the Company’s revenues. For the period from July 1, 2013 to September 30, 2013, three customers represented $4.9 million, $2.1 million, and $1.8 million, respectively, of the Company’s revenues. For the period from January 1, 2012 to September 30, 2012, one customer represented $50.7 million of the Company’s revenues. For the period from July 1, 2012 to September 30, 2012, two customers represented $13.2 million and $2.5 million, respectively, of the Company’s revenues. Note 4 – Interest bearing debt As of September 30, 2013, DHT had interest bearing debt totalling $156.4 million, of which $113.3 million is priced at Libor+1.75%, $18.4 million is priced at Libor+3.00% and $24.8 million is priced at Libor+2.75%. Interest is payable quarterly in arrears. As of September 30, 2013, three month Libor was 0.25%. As of December 31, 2012, the Company had one interest rate swap in an amount of $65 million under which DHT pays a fixed rate of 5.95% including margin of 0.85%. The interest rate swap expired on January 18, 2013. From January 1, 2009, the Company has discontinued hedge accounting on a prospective basis. Derivatives are re-measured to their fair value at each balance sheet date. The resulting gain and loss is recognized in profit or loss. F-10 In March 2012 we entered into agreements to amend the credit agreements related to DHT Phoenix and DHT Eagle. The agreements were amended whereby, upon satisfaction of certain conditions, including the prepayment of $6.7 million and $6.9 million (equal to all scheduled installments through 2014), respectively, until and including December 31, 2014: (i) the “Value-to-Loan Ratio” will be lowered from 130% to 120%; and (ii) the margin on the loans will be increased by 0.25% to 3.00% and 2.75%, respectively. These two amendments became effective upon the completion of the equity offering in early May 2012 at which time the above prepayments were made. These two credit facilities also contain financial covenants related to each of the borrowers as well as DHT on a consolidated basis. DHT covenants that, throughout the term of the credit agreements, DHT on a consolidated basis shall maintain unencumbered cash of at least $20 million, value adjusted tangible net worth of at least $100 million and value adjusted tangible net worth of no less than 25% of the value adjusted total assets. In April 2013 the Company amended its credit agreement with the Royal Bank of Scotland (“RBS”) whereby the minimum value covenant has been removed in its entirety. Furthermore, the installments scheduled to commence in 2016 have been changed from a fixed $9.1 million per quarter to a variable amount equal to free cash flow in the prior quarter – capped at $7.5 million per quarter. Free cash flow is defined as an amount calculated as of the last day of each quarter equal to the positive difference, if any, between: the sum of the earnings of the vessels during the quarter and the sum of ship operating expenses, voyage expenses, estimated capital expenses for the following two quarters, general & administrative expenses, interest expenses and change in working capital. The next scheduled instalment would at the earliest take place in Q2 2016. In April 2013 the Company made a prepayment of $25 million and the margin has increased to 1.75%. DHT Maritime’s financial obligations under the credit agreement are guaranteed by DHT Holdings. As of the date of our most recent compliance certificates submitted for the third quarter of 2013, we remain in compliance with our financial covenants. Scheduled debt repayments (USD million) Oct. 1 to Dec. 31, 2013 * Thereafter Total RBS* – DVB – DNB – Total – – – Unamortized upfront fees ) Total long term debt *Commencing with the second quarter of 2016, installments under the RBS creditare equal to free cash flow for DHT Maritime, Inc. during the preceding quarter capped at $7.5 million. Measurement of fair value: It is only derivatives that are classified within a fair value measurement category and recognized at fair value in the balance sheet. Fair value measurement is based on Level 2 in the fair value hierarchy as defined in IFRS 7. Such measurement is based on techniques for which all inputs that have a significant effect on the recorded fair value are observable. Notional amount Fair value Sept. 30, Dec. 31, Sept. 30, Dec. 31, Expired Swap pays 5.95%, receive floating Jan. 18, 2013 $
